DETAILED ACTION
This action is in response to the request for continued examination filed 10 February 2021.
Claims 25 is cancelled.
Claims 3-6, 8-10, 13-16, and 18-20 are original.
Claims 21-24 are previously presented.
Claims 1-2, 7, 11-12, and 17 are currently amended [see note below].
Claims 1-24 are pending.
With this action, claims 1, 7, 11, 17-18, and 21-24 are further amended by an examiner’s amendment to the claims.

Note: In the claim listing filed 10 February 2021, independent claim 17 was marked as “Previously presented”; however, the claim includes markup indicating amendments and the markup corresponds to changes from the previously filed claims [analogous to changes for independent claims 1, 7, and 11]. The use of “Previously presented” appears to be a clerical error where claim 17 is intended to be marked as “Currently amended”. Accordingly, the examination is carried out as if claim 17 were marked “Currently amended”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On 28 June 2021 an examiner initiated phone interview with the attendees being the examiner, Robert Brock, and Attorney of Record, John Woodson II. During the interview proposed claim amendments were discussed [the proposed amendments can be found with the attached email of 30 June 2021 and are the same as those included in the examiner’s amendment below]. No agreements were reached on that date; however, in a follow-up including an email exchange, authorization was obtained to enter an examiner’s amendment [see below].

Authorization for this examiner’s amendment was given in an interview with John F. Woodson, II on 30 June 2021 [see attached email of 30 June 2021, note internet communications authorization was filed 22 July 2020].

The application has been amended as follows: 

1. (Currently amended) A seismic modeling system comprising:
a seismic model data storage device; and
a processor cooperating with said seismic model data storage device to

define a suspect area including spatial domain data within the lateral boundary and directly below the obstruction including a top and a bottom determined based upon the incomplete seismic data frequency return, the top of the suspect area being below a top of the first seismic model spatial domain data set and the bottom of the suspect area being above a bottom of the first seismic model spatial domain data set,
determine a three-dimensional (3D) volume of the suspect area by projecting a shape of the lateral boundary through the first seismic model spatial domain data set between the top and bottom of the suspect area,
inpaint the suspect area in the first seismic model spatial domain data set to fill the 3D volume based upon an exemplar inpainting algorithm to generate an inpainted first seismic model spatial domain data set,
store the inpainted seismic model spatial domain data set in the seismic model data storage device, and
compare data obscured in the suspect region of the first seismic model spatial domain data set with a second seismic model spatial domain data set from a seismic data frequency return at a later time in which the lateral boundary has shifted to determine an overlapping portion where the suspect area overlaps a second suspect area below the lateral boundary in the second seismic model spatial domain data and one or more non-overlapping portions where the suspect area and the second suspect area do not overlap, and
inpaint the overlapping portion in the second seismic model spatial domain data set based upon the exemplar inpainting algorithm and the one or more non-overlapping portions.

7. (Currently amended) A seismic modeling system comprising:
a seismic model data storage device; and 
a processor cooperating with said seismic model data storage device to
identify an obstruction within a first seismic model spatial domain data set resulting from an incomplete seismic data frequency return, and determine a lateral boundary within the first seismic model spatial domain data set surrounding the obstruction based upon the incomplete seismic data frequency return, the first seismic model spatial domain data set comprising a compressional wave data set,
define a suspect area including spatial domain data within the lateral boundary and directly below the obstruction including a top and a bottom determined based upon the incomplete seismic data frequency return, the top of the suspect area being below a top of the first seismic model spatial domain data set and the bottom of the suspect area being above a bottom of the first seismic model spatial domain data set,
determining a three-dimensional (3D) volume of the suspect area by projecting a shape of the lateral boundary through the first seismic model spatial domain data set between the top and bottom of the suspect area,

store the inpainted seismic model spatial domain data set in the seismic model data storage device, and
compare data obscured in the suspect region of the first seismic model spatial domain data set with a second seismic model spatial domain data set from a seismic data frequency return at a later time in which the lateral boundary has shifted to determine an overlapping portion where the suspect area overlaps a second suspect area below the lateral boundary in the second seismic model spatial domain data and one or more non-overlapping portions where the suspect area and the second suspect area do not overlap, and
inpaint the overlapping portion in the second seismic model spatial domain data set based upon the exemplar inpainting algorithm and the one or more non-overlapping portions.

11. (Currently amended) A seismic modeling method comprising:
using a processor and an associated seismic model data storage device to
identify an obstruction within a first seismic model spatial domain data set resulting from an incomplete seismic data frequency return, and determine a lateral boundary within the first seismic model spatial domain data set surrounding the obstruction based upon the incomplete seismic data frequency return,

determine a three-dimensional (3D) volume of the suspect area by projecting a shape of the lateral boundary through the first seismic model spatial domain data set between the top and bottom of the suspect area,
inpaint the suspect area in the first seismic model spatial domain data set to fill the 3D volume based upon an exemplar inpainting algorithm to generate an inpainted seismic model spatial domain data set,
store the inpainted seismic model spatial domain data set in the seismic model data storage device, and
compare data obscured in the suspect region of the first seismic model spatial domain data set with a second seismic model spatial domain data set from a seismic data frequency return at a later time in which the lateral boundary has shifted to determine an overlapping portion where the suspect area overlaps a second suspect area below the lateral boundary in the second seismic model spatial domain data and one or more non-overlapping portions where the suspect area and the second suspect area do not overlap, and
inpaint the overlapping portion in the second seismic model spatial domain data set based upon the exemplar inpainting algorithm and the one or more non-overlapping portions.

17. (Currently amended) A non-transitory computer-readable medium having computer-executable instructions for causing a computer, comprising a processor and an associated seismic model data storage device, to perform steps comprising:
identifying an obstruction within a first seismic model spatial domain data set resulting from an incomplete seismic data frequency return, and determining a lateral boundary within the first seismic model spatial domain data set surrounding the obstruction based upon the incomplete seismic data frequency return;
defining a suspect area including spatial domain data within the lateral boundary and directly below the obstruction including a top and a bottom determined based upon the incomplete seismic data frequency return, the top of the suspect area being below a top of the first seismic model spatial domain data set and the bottom of the suspect area being above a bottom of the first seismic model spatial domain data set;
determining a three-dimensional (3D) volume of the suspect area by projecting a shape of the lateral boundary through the first seismic model spatial domain data set between the top and bottom of the suspect area;
inpainting the suspect area in the first seismic model spatial domain data set to fill the 3D volume based upon an exemplar inpainting algorithm to generate an inpainted seismic model spatial domain data set,
storing the inpainted seismic model spatial domain data set in the seismic model data storage device, and
comparing data obscured in the suspect region of the first seismic model spatial domain data set with a second seismic model spatial domain data set from a seismic data frequency  determine an overlapping portion where the suspect area overlaps a second suspect area below the lateral boundary in the second seismic model spatial domain data and one or more non-overlapping portions where the suspect area and the second suspect area do not overlap, and
inpaint the overlapping portion in the second seismic model spatial domain data set based upon the exemplar inpainting algorithm and the one or more non-overlapping portions.

18. (Currently amended) The non-transitory computer-readable medium of Claim 17 wherein the first seismic model spatial domain data set comprises a compressional wave data set.

21. (Currently amended) The seismic modeling system of Claim 1 comprising a seismic source and at least one seismic transducer cooperating therewith to generate the first seismic spatial domain data set.

22. (Currently amended) The seismic modeling system of Claim 7 comprising a seismic source and at least one seismic transducer cooperating therewith to generate the first seismic spatial domain data set.

23. (Currently amended) The method of Claim 11 comprising using a seismic source and at least one seismic transducer cooperating therewith to generate the first seismic spatial domain data set.

 first seismic model spatial domain data set is generated by a seismic source and at least one seismic transducer cooperating therewith.

Summary of Interview
The examiner concurs with Applicant’s summary of the interview (see page 12 of Remarks filed 10 February 2021). A copy of the agenda is attached.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 7, 11, and 17, as shown in the Office Action filed 10 November 2020, many of the claim limitations are found in the prior art. The amended claims filed 10 February 2021, provide an additional step of comparing the data of the suspect region to a second seismic model spatial domain data set with the intended purpose of training subsequent inpainting [related description can be found at [0051] of the instant specification]. The Wivell disclosure (US 8239175 B2) includes subject matter related to comparing image data in an overlapping region and combining the data of the overlapping and non-overlapping regions to “smooth” the transition from adjoining images. The amendment herein above clarifies the comparison and further includes inpainting the second spatial domain data set. The claimed comparison and inpainting operations distinguish over the Wivell method in that the inpainting is exemplar based and uses the non-overlapping regions to inpaint the suspect area under a lateral boundary the second dataset. So while the combination of Omana and Wivell disclose many of the claimed features, the combination does not make obvious the claimed comparison and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052.  The examiner can normally be reached on Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128